F:14- E37 oF)

We #

Preswn "LEGAL. MET. “bbaligl "13014

SLOW 1. BV a Ca

—t FO Lest Littl Mw. Pb
a —— TW. 37904

_ / UW, 5. COUT LERK

DS. Ze ae

800 MUIR RET (GUZTELIO. p—.
Blox, TN. 37902, ~

Kee be yep L: a”
15, CovkT CLERK,

: Lin Fad % Sahl er Lc Ty rey oe
hp Myla. Shs, Plast, Ziva LA Ci A Ai

    

 

 

 

 

 

|
oC SAV Gi07
Ws

|

|

 

4d30/-——

 

 

rh
a3

ANAILSIG Hy
L8AQg Sta uaiey

 

AGHA ti

 

 

 

 

 

        
 

Wyre NAD LF Th, CovLEE. MSstS TANCE, FL MATELY
flo UG WD fh 0 HE Whe cD MM ad _—
CG NCANTE henlo 04 Lal “ed. Hed Lt logé2-

 

DW hs Lede 15 00 VELA. TULL” Th
fh HALT LhtinT UIT LE L posi
kad LY Ted EL, DDbE WME, MLL eT
tes Upleed Cagle to
WE _L5 NN _
hbaip iss LALA. ee Hel To fy

ns, 7 LT Wa Why? ae Alp Lee: LLY
ee LL Vloe, ne, LHL
Al) Ate MB:

BIMELA Lehi Ferrer!
ae a

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

Case 3:19-mc-00037-TAV-DCP Document1 Filed 08/22/19 Pagelof4 PagelID# 1
ORBIT eer
_ We. BA0-/4___ AL. M L MEL,

 

 

 

 

 

 

 

 

 

 

 

_ op hed 2 Mlgl 30/9
BloutT Co. Deel fio: CANE
920 Ler Larne Moen PY
MK VELL, TH..3794
__ ARE Fe ts aelek 2
OO eA? Wee nebo, )

 

Silex, Mi. 37902

yl Cglittay) Mr Hoy ll Ce. Lefeltig) Cpltle
Te U3, Aylettbl. Dab£

Tn Mel Std & Lote A Cis
\ Ab alii: Le SMe Lies weit Ly al GME, flo
RB hip FH Leth, A ok CTE |
LYALL, Ly Y EEL Disco Ar
Boon TC lhelilften! Cilia?) WA. Tipp Vo, OL =
Lt hesksston. We Weil el WAH
bile (Nh) 623 6S Me eae TL,
AR Mesieh, plait, ef Leal hwtl al A
Tih bol LLL WI 5 Lip ae LTT Zp.
LEBH (ss Wit att YG” HEE Hl PloafT
Uo, Wee £5 | itin) Cid bak WE LIMA Tilo
Moll 25 Ll. bt 16. SEP. ol le (MEE _
‘Looe wat Ad bth wel MES, Lio
wk Ot te: hollk. ob thle Litt Hak, YT
eee , GML, of fF, Aud UerNE ‘5
4 CONSTANT Cs AP GIT "a Me IN bot Cll 7) HE

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-mc-00037-TAV-DCP Document1 Filed 08/22/19 Page 2of4 PagelID#: 2
(ZOFZ)

  

I, CAL, a

_ ~ Tad wk ph Mts Te Cleatale. LfLas.
— big s mee WAK i les CE a AT
al ue Call onigce Ws lie. Coley?
Ee hel of HOLL £5 Loh Sil foe FAL
oY Fin ALA LA, wihlatl 23 plo SUE
WE ATRAIAZADL fl) Mel CA. WSLST pp
a (2 BESCULT, |B. ORTHAL. » /$o2.00LK); !
‘Dy Wl? Coplecsr of C182) 0F BIG fqls, IROE
1360. 1psH JEUfT0, 15ELI ARN BERO LD |
Tes LEN NEVE Hallé DGD A WEEK
Merah thee 3 Akdst Ny Fics. THe _
thd SUE fl Bast foe loo. oly. Mepecal,
roll Hee £3 bled HE CLT a
ee bl loutzale- oF 6k TES; AO. KELATEDNS, AUD
3 6.99 HA Lat Abt fue OUT
_Semintienl Yate fr Blowst Cs HME Ne No.
Alo YRS TID TT Tes. ~r Ds ah LEN
G6 ALD G0 cabs At Me (HU Lary). i ae
— Gekentt Llano rants? Poe. ME
AL HEP G Fhioks. UTUOT WUTESY,
QUE Tb" Ge back pt She LUETS THe [USS
Cn taal CE! a ae
Ah WV ATE. D Te i DEVEKAL.
OE pyle Mw, THs: F395 Hl TE .
—____ AVA. OVE th ea 00
| pe LEA 04 MEDIA HE. STIL

TEMBTED. Solita? 23-16 BETA. Koo Plesk Co
ob A. Meso an). Be unos Za mpd Case fh Spon AS PPSHB/E
Alo ns lee. TWA Wi) —

| SENICERELY Land

 

   
   
 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

  

 

Case 3:19-mc-00037-TAV-DCP Document1 Filed 08/22/19 Page 3of4 PagelD #: 3
 

 

  

} \

i

a HHofegl fl ylefeccopatef ft -

NPs
4 iy
Sp amy .
Ee
444

i #31 Wiaisey

(ct ama LHe 008

 

Z2O00 Soe sSeeas2e

cole jw. Soply

 

SIO] Lays 9/1

: HOBLE Wl longa hati

 

 

 

PLT) LILLY 07 Jorg

wo een ag a pam]

Case 3:19-mc-00037-TAV-DCP Document1 Filed 08/22/19 Page 4of4 PagelD#: 4
